DETAILED ACTION
The present application, filed on or after March 16, 2013, is examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Arguments
The applicant's arguments have been considered.  While not conceding to any argument new grounds of rejection have been provided in view of the discovery of new prior art to TQC as discussed below.
Claim Objections
Claims 14, 15, 18, and 19 are objected to as they depend on claim 10.  Based on the language of the claims it appear that they should depend on independent claim 11.  For the purposes of examination it is assumed that these claims depend on claim 11.
Prior Art Relied Upon
The following is a list of the prior art references relied upon in this action.
Patent/Citation
Patentee/Author
United States Patent 2,673,722  	>
Griffin et al.
United States Patent 6,764,214  	>
Shukla et al.
Chinese Utility Patent Publication CN 206114466 U  	>
Zhuduan et al.1
Chinese Patent Application Publication CN 103728219 A  	>
Enyong et al.2

The Applicant
TQC Viscosity Cups  	>
TQC3

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 1-7 and 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over TQC in view of Zhuduan et al., the admitted prior art, Griffin et al., and Shukla et al.
	TQC teach that viscosity cups are known.  See figure 1 below, which can also be seen in TQC's video at about the 1:04 minute mark.

    PNG
    media_image1.png
    346
    622
    media_image1.png
    Greyscale

Figure 1: TQC Viscosity Cups



    PNG
    media_image2.png
    344
    617
    media_image2.png
    Greyscale

Figure 2: TQC Viscosity Cup Temperature Control Jackets

TQC teach that the sample is contained in a container.    See figure 3 below, which can also be seen in TQC's video at about the 1:57 minute mark.

    PNG
    media_image3.png
    638
    1145
    media_image3.png
    Greyscale

Figure 3: Sample Fluid in a Sample Container Being Poured into a Viscosity Cups

Both the cups and the temperature control jackets appear to be identical to those shown in the present applicant's figure 1.  As can be seen in TQC and as is well-known the above viscosity cups have an opening at its upper end through which the sample can be poured into the viscosity cup and an orifice through which the sample can flow out of the viscosity cup, wherein the orifice has a smaller cross-sectional flow area than the opening at the upper end of the viscosity cup.  As can be seen in TQC and as is well-known a sample is poured from the container into the viscosity cup and allow to drain into a second container.  The time required to drain the sample into the second container is measured.
	TQC does not teach that the drained sample/container is placed on a weighing scale.  First, common sense dictates that, when one desires to know the mass of any product a weighing scale can be used.  Furthermore, from Zhuduan et al. it is already known to have a viscosity cup (reference item 1) for receiving a sample.  The viscosity cup has a larger diameter opening at its upper end to receive a sample, a tapered bottom end, and a smaller diameter orifice at its bottom end through which the sample flows.  The sample flows through the viscosity cup and into a receiving vessel (reference item 4).  The viscosity cup is placed on a weighing scale/timer (reference item 6).  Zhuduan et al. teach the use of a display (reference item 8) for showing the measured time.  Zhuduan et al. do not expressly mention that the display also shows the measured weight (mass).  However, official notice is hereby taken that it is well-known to display measured weight/mass as part of a weighing scale.  A processor (timing module) is configured to use the weight change in order to determine a flowabilty; e.g., the outflow time.  Therefore, TQC and Zhuduan et al. teach or otherwise make obvious a scale for weighing the amount of the sample that has flowed through the orifice and been received in a receiving vessel on the scale, the scale being configured to output a signal indicating the weight currently registered by the scale.  TQC and Zhuduan et al. teach or otherwise make obvious to have a processor configured to receive the signal from the scale and to assess flowability of the sample in the receiving vessel as a function of time.
et al. do not teach the use of an agitation system or a temperature control assembly for the agitation system.  First, the admitted prior art teaches that it is known to use "bench-scale tests to identify suitable chemical treatments for use with specific oil production fluids sampled from the field." The tests add "chemical treatment to a bottle containing a sample of the produced fluids."  Next, the "bottle is shaken and visual observations are used to assess how the chemical treatment has affected flowability and deposition."  The chemical treatments can include adding flow improvers such as water or brine and/or using paraffin inhibitors.  See paragraphs six through nine.  Furthermore, the applicant states that their system "can be used with other fluids such as water-in-oil emulsion and diluted crude oil."  
Next, Griffin et al. teach that is well known to provide an agitation system (reference item 10) for a plurality of bottles (reference item 15).  The bottles can contain fluids such as emulsions.  Griffin et al. states that their apparatus will mechanically shake the cylindrical containers in horizontally reciprocating motion and that "[i]n the laboratory study of colloidal systems, and particularly of emulsions and emulsifying agents, it is necessary to subject successive test quantities of liquid mixtures to controlled agitation in a reproducible manner."
Finally, Shukla et al. teach that it is known to provide a shaker apparatus wherein the sample containers can be oscillated in many different configurations.  Shukla et al. further state "[t]he shaking device described in this invention can be designed such that the arm (1) of said device can be placed in a chamber which maintains said container (3) at a constant temperature, such as in an oven or a water bath."  
Therefore, TQC and Zhuduan et al., in combination with the admitted prior art, Griffin et al., and Shukla et al., teach or otherwise make obvious providing an agitation system assembly for agitating a sample contained in a container and a temperature control assembly configured to control the temperature of the sample while it is being agitated.
It would have been obvious to one of ordinary skill in the art been obvious before the effective filing date of the claimed invention to modify the teachings TQC with the teachings of Zhuduan et al. in order to provide a weighing scale for receiving the sample from the viscosity cup so that an accurate time of the sample's pouring from the viscosity cup can be obtain thus increasing the confidence, accuracy, and/or repeatability of the flowability determination.
Furthermore, it would have been obvious to one of ordinary skill in the art been obvious before the effective filing date of the claimed invention to modify the teachings of TQC and Zhuduan et al. with the teachings of he admitted prior art, Griffin et al., and Shukla et al. in order to use a reciprocating shaker and a temperature control assembly for the predicable benefits of (a) eliminating any need to manually agitate each sample container, (b) ensuring that different samples have essentially the same temperature as it is well known that viscosity (flowability) is highly temperature dependent, and/or (c) ensuring that the sample preparation conditions and test conditions are generally the same and repeatable so that the flowability results can properly compared.
	With regard to claims 2 and 3 it is clear from TQC that the temperature control jackets have an inlet and an outlet for allowing the temperature control fluids to circulate within the jackets so as the control the temperature of the viscosity cup.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the aforementioned prior art to adapt Shukla et al.'s temperature control assembly so that it is further configured to control the temperature of the viscosity cup in order to simplify the device so that there is not two temperature control assemblies.  With regard to claim 3 the temperature control assembly is configured to control the temperature of the viscosity cup independently of the temperature of the sample.
	With regard to claim 4 the temperature control assembly for the viscosity cup further comprises a viscosity cup jacket configured to receive the viscosity cup, wherein the temperature control assembly is configured to control the temperature of the viscosity cup by controlling the temperature of the viscosity cup jacket.
	With regard to claims 5 and 14 common sense dictates that, when one desires to know the mass of anything a weighing scale can be used.  One of ordinary skill, using common sense and general knowledge can weigh the sample holding container before and/or after a pouring the sample into a viscosity cup.  As such it would have been obvious to have a processor that is further configured to record a weight of the container after the sample has been poured out or a step of weighing the container after the sample has been poured out into the viscosity cup when it is desired to see how much residual sample was left in the container.  Furthermore, claims 5 and 14 do not require (a) measuring the mass of the sample container before it was at least partially filled and (b) measuring the mass of the sample container after it was at least partially filled.  As such it would be impossible to determine a "deposition characteristic" of the sample.  Finally the phrase "deposition characteristic" of the sample is merely a mental conclusion by a person looking at the measured mass of the container after the sample was poured.
	With regard to claim 6 official notice was previously taken that it is known to either zero-out a weighing scale (when a receiving vessel is placed on the scale) or otherwise substrate the weight of the receiving vessel when it is desired to know the actual mass within the vessel.  Therefore, it would have been obvious to provide a software program configured to subtract a tare weight of the container from the weight of the container after the sample has been poured out to determine the weight of the material that deposited on the container.
	With regard to claim 7 and as discussed above the agitation assembly comprises a shaker configured to shake the container.
	With regard to claim 9 the temperature control assembly as discussed above is a container jacket configured to receive and surround the container and the temperature control system is configured to control the temperature of the container by controlling the temperature of the container jacket.
	With regard to claim 10 (which includes the same limitations as in claims 4 and 9) the temperature control assembly for the viscosity cup further comprises a viscosity cup jacket configured to receive the viscosity cup, wherein the temperature control assembly is configured to control the temperature of the viscosity cup by controlling the temperature of the viscosity cup jacket and the temperature control assembly is a container jacket configured to receive and surround the container and the temperature control system is configured to control the temperature of the container by controlling the temperature of the container jacket.
	With regard to claim 11 the prior art teach a method of assessing flowability of a multiphase fluid produced from a petroleum well or oilfield, where the method steps include agitating a sample of the multiphase fluid produced from a petroleum well or oilfield contained in a container while controlling an agitation force applied to the sample; pouring the sample, after it has been agitated, into a viscosity cup having an opening at its upper end and an orifice at its lower end and thereby causing the multiphase fluid produced from a petroleum well or oilfield to flow out of the viscosity cup through the orifice, weighing an amount of the multiphase fluid produced from a petroleum well or oilfield that has flowed through the orifice and into a receiving vessel over a period of time; and  assessing flowability of the multiphase fluid sample produced from a petroleum well or oilfield using the weight of the multiphase fluid sample in the receiving vessel as a function of time.
With regard to claim 12 the viscosity cup jacket will be used for controlling a temperature of the viscosity cup while the sample is in the viscosity cup.
	With regard to claim 13 the temperature control assembly is configured for controlling the temperature of the viscosity cup independently of the temperature of the sample while it is being agitated.  That is, the temperature control assembly does not depend on the sample's temperature when controlling the temperature of the viscosity cup.
With regard to claim 15 it would have been obvious to use the temperature-controlled agitator and viscosity cup with any fluid (single fluid, mixture, an/or emulsion such as a multi-phase fluid including production petroleum fluids from a petroleum well so that one can determine the flowability using a controlled, repeatable testing procedure.  See again, paragraph 9 where the applicant states "[t]he bottle is shaken and visual observations are used to assess how the chemical treatment has affected flowability and deposition."  
	With regard to claims 16 and 19 the admitted prior art teaches adding a candidate chemical treatment to the sample before agitating the sample, and it would have been obvious to one of ordinary skill in the art to perform the step of adding a candidate chemical treatment to the sample before agitating the sample in the shaker and pouring the sample into the viscosity cup.
	With regard to claims 17 and 20 the admitted prior art teach the candidate chemical treatment comprises a flow improver, a paraffin inhibitor, or a combination thereof.
et al.'s device continuously monitors the weight over time.  Zhuduan et al. determines Δt as being the time difference when the weight first changed to when the weight does not change.  One of ordinary skill could easily calculate a mass flow rate (kg/sec.) from the measured data.  Likewise it is well within the knowledge of one of ordinary skill to adapt Zhuduan et al.'s device to continuously determine the mass flow rate for every 0.1 seconds (Zhuduan et al.'s time measurement resolution) and to review the data to determine the maximum mass flow rate for any one or more samples.   Therefore, the prior teach or otherwise make obvious the step of using the weight of the multiphase fluid sample in the receiving vessel as a function of time comprises determining a maximum flow rate into the receiving vessel and such a step can be performed mentally and/or with simple pencil and paper.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over TQC, Zhuduan et al., the admitted prior art, Griffin et al., Shukla et al. as applied to claim 1, and further in view of Enyong et al.
TQC, Zhuduan et al., the admitted prior art, Griffin et al., Shukla et al. teach the claimed invention, but do expressly mention heating or cooling to above or below ambient temerpature.  Enyong et al. teaches that it is already known to have a viscosity cup (reference item 5) that as an assembly for controlling the cup's temperature as well as the sample that is within the cup.  In particular there is a water jacket (reference item 1) that surrounds the cup and has an inlet (reference item 2), an outlet (reference item 4), a temperature sensor (reference item 3) and a control meter (not shown).  Enyong et al. state:
The temperature measuring thermal resistance 3 is connected to the super constant temperature water bath temperature control meter. The super constant temperature water bath temperature control meter sets the temperature of the constant temperature water jacket, and uses the super constant temperature water bath water to circulate 
It would have been obvious to one of ordinary skill in the art been obvious before the effective filing date of the claimed invention to modify the teachings of TQC, Zhuduan et al., the admitted prior art, Griffin et al., Shukla et al. with the teachings of Enyong et al. in order to adapt the temperature control assembly to have a heater for heating the sample and a chiller for cooling the sample so that the temperature range of the temperature control assembly can extend above and below ambient temperature when it is desired to test the flowability under real-world conditions where the sample is used.
Additional Prior Art
The reference "Determination of Oil, Water, Solid and Clay Content in Various Concentrations of Bentonite & Sodium Silicate" to Kanna et al. discusses using viscosity cups to determine the viscosity of multiphase fluid including drilling muds.
The prior art video "How to Use a BYK-Gardner Ford Viscosity Cup to Measure Viscosity" to QC Instruments shows a common flowability measurement process using a known viscosity cup.  In particular it is stated that testing should be "at a controlled temperature" and "it is very important to maintain consistent results that you can compare."  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A. Rogers whose telephone number is (571) 272-2205.  The examiner can normally be reached on Monday through Friday.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  The applicant is encouraged to schedule interviews using the USPTO's Automated Interview 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available only through Private PAIR.  For more information about the PAIR system go to https://ppair-my.uspto.gov/pair/PrivatePair. Contact the Electronic Business Center (EBC) toll-free at 866-217-9197 if there are questions on accessing Private PAIR.  If you need assistance from a USPTO Customer Service Representative or access to the automated information system then call 800-786-9199 (USA or Canada) or (571) 272-1000.


/DAVID A. ROGERS/Primary Examiner, Art Unit 2856


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Reference is made to the machine translation for CN 206114466 U.
        2 Reference is made to the machine translation for CN 103728219 A.
        3 TQC appears to show that the applicant is aware of prior art not disclosed in accordance with 37 C.F.R. 1.56.  It is unclear if other aspects of the disclosed invention (agitator, for example) are also prior art.